94 F.3d 640
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Joseph P. DICICCO, Plaintiff, Appellant,v.Earl A. BONSEY, et al., Defendants, Appellees.
No. 96-1286.
United States Court of Appeals, First Circuit.
Aug. 27, 1996.

Appeal from the United States District Court for the District of Maine [Hon.  Morton A. Brody, U.S. District Judge]
Joseph P. DiCicco on brief pro se.
Carl F. Rella, Julie D. Jenkins and Rella, Dostie & Tucker, P.A., on brief for appellee Robert Tremblay.
James M. Bowie and Thompson & Bowie on brief for appellee Sandra Hylander-Collier.
Andrew Ketterer, Attorney General, and Paul Stern, Assistant Attorney General, on brief for appellees Justices Roberts and Smith.
D.Me.
AFFIRMED.
Before Selya, Cyr and Boudin, Circuit Judges.
PER CURIAM.


1
Upon careful review of the briefs and record, we conclude that the district court properly dismissed appellant's complaint, essentially for the reasons stated by the magistrate judge and the district court.  We add only the following comments.


2
Contrary to appellant's arguments, we perceive no error in the dismissal of appellant's claims against the Maine state court judges.  Those claims were inextricably intertwined with review of the state court proceedings, and so the district court lacked subject matter jurisdiction to consider them.   See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983);   Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923);   Lancellotti v. Fay, 909 F.2d 15, 17 (1st Cir.1990).


3
Further, we perceive no abuse of discretion in the district court's decision to dismiss appellant's remaining state claims, after his federal claims were dismissed.  See 28 U.S.C. § 1367(c)(3);  see also 28 U.S.C. § 1367(d).


4
Affirmed. See 1st Cir.  Loc. R. 27.1.